Case: 20-30434      Document: 00515976782           Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                   ___________                                 Fifth Circuit

                                                                             FILED
                                    No. 20-30434                       August 12, 2021
                                   ___________                          Lyle W. Cayce
                                                                             Clerk
   Joshua Cumberland,

                                                              Petitioner—Appellant,

                                         versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                             Respondent—Appellee.
                    ______________________________

               Application for Certificate of Appealability from the
         United States District Court for the Eastern District of Louisiana
                            USDC No. 2:18-CV-9685
                  ______________________________

   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam *:
          Joshua Cumberland moves for a certificate of appealability (COA) to
   appeal the dismissal of his 28 U.S.C. § 2254 application challenging his
   Louisiana-state convictions for aggravated rape, sexual battery, and
   molestation of a juvenile. The district court dismissed Cumberland’s
   application as untimely under 28 U.S.C. § 2244(d). Cumberland contends
   that he is entitled to equitable tolling of the limitations period, or

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30434      Document: 00515976782          Page: 2    Date Filed: 08/12/2021




                                    No. 20-30434


   alternatively, that he has demonstrated his actual innocence to avoid the
   time-bar. He further argues that the district court erred in denying him an
   evidentiary hearing on his actual-innocence claim.
          To obtain a COA, Cumberland must make a “substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here,
   the district court denies relief on procedural grounds, we will issue a COA
   only when the prisoner “shows, at least, that jurists of reason would find it
   debatable whether the petition states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
   U.S. 473, 484 (2000). Cumberland fails to make this showing, so his COA
   motion is DENIED. Because Cumberland fails to make the required
   showing for a COA on his constitutional claim, the Court “ha[s] no power to
   say anything about his request for an evidentiary hearing.” See United States
   v. Davis, 971 F.3d 524, 534-35 (5th Cir. 2020).




                                          2